As filed with the Securities and Exchange Commission on August 22, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:September 30, 2014 Date of reporting period:June 30, 2014 Item 1. Schedules of Investments. Chase Growth Fund Schedule of Investments at June 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 97.3% Aerospace/Aircraft - 1.6% B/E Aerospace, Inc. * $ Asset Management - 2.3% Ameriprise Financial, Inc. Auto/Auto Parts - 4.7% BorgWarner, Inc. Wabco Holdings, Inc. * Beverage - 3.4% Constellation Brands, Inc. - Class A * Biotechnology - 5.4% Biogen Idec, Inc. * Gilead Sciences, Inc. * Broadcast Media - 4.7% CBS Corp. - Class B Comcast Corp. - Class A Chemicals - 5.8% LyondellBasell Industries NV - Class A + Westlake Chemical Corp. Chemicals - Specialty - 2.5% PPG Industries, Inc. Computer - Semiconductors - 3.4% SanDisk Corp. Computer Software - Enterprise - 2.0% Check Point Software Technologies Ltd. *+ Containers - 2.6% Packaging Corp of America Drugs - Generic - 5.5% Actavis plc *+ Mylan, Inc. * Drugs - Proprietary - 2.3% AbbVie, Inc. Electrical Equipment - 1.9% AMETEK, Inc. Electrical Instruments - 2.7% Thermo Fisher Scientific, Inc. Energy/Integrated - 2.0% EOG Resources, Inc. Energy/Oil & Gas Exploration & Production - 2.0% Continental Resources, Inc. * Energy/Oil Service - 3.1% Schlumberger Ltd. + Finance/Banks - 2.0% Signature Bank * Finance/Information Services - 4.5% Fiserv, Inc. * Visa, Inc. - Class A Food - 1.9% Hershey Co. Health Care Distribution - 1.6% McKesson Corp. Information Services - 2.1% Alliance Data Systems Corp. * Internet Retail - 1.9% Priceline.com, Inc. * Leisure Time - 4.9% Harley-Davidson, Inc. Walt Disney Co. Machinery - 4.1% Cummins, Inc. Ingersoll-Rand PLC + Media & Advertising - 1.0% Scripps Networks Interactive, Inc. - Class A Railroad - 2.8% Union Pacific Corp. Retail Drug Stores - 2.7% CVS Caremark Corp. Semiconductors - 5.9% Microchip Technology, Inc. Skyworks Solutions, Inc. Service Companies - 1.5% Cognizant Technology Solutions - Class A * Telecommunication Equipment - 2.5% QUALCOMM, Inc. TOTAL COMMON STOCKS (Cost $76,385,296) SHORT-TERM INVESTMENTS - 2.8% Invesco STIT Treasury Portfolio - Institutional Class, 0.01% # TOTAL SHORT-TERM INVESTMENTS (Cost $3,003,453) Total Investments in Securities (Cost $79,388,749) - 100.1% Liabilities in Excess of Other Assets - (0.1)% ) NET ASSETS - 100.0% $ + U.S. traded security of a foreign issuer. * Non-income producing security. # Rate shown is the 7-day annualized yield as of June 30, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Chase Mid-Cap Growth Fund Schedule of Investments at June 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 98.5% Airlines - 2.1% Allegiant Travel Co. * $ Auto/Auto Parts - 2.0% O'Reilly Automotive, Inc. * Business Services - 6.6% Huron Consulting Group, Inc. * Portfolio Recovery Associates, Inc. * Robert Half International, Inc. Chemicals - 1.8% Albemarle Corp. Chemicals - Specialty - 4.2% Airgas, Inc. Cytec Industries, Inc. Computer - Networking - 1.7% Web.com Group, Inc. * Computer - Semiconductors - 1.6% Synaptics, Inc. * Containers - 1.6% Graphic Packaging Holding Co. * Drugs - Generic - 2.7% Mylan, Inc. * Drugs - Proprietary - 5.0% Akorn, Inc. * Salix Pharmaceuticals, Ltd. * Education Services - 2.3% Grand Canyon Education, Inc. * Electrical Equipment - 2.2% Watsco, Inc. Electrical Instruments - 1.5% PerkinElmer, Inc. Energy/Oil & Gas Exploration & Production - 1.7% Oasis Petroleum, Inc. * Energy/Oil Service - 4.2% Bristow Group, Inc. Oceaneering International, Inc. Finance/Banks - 2.1% Signature Bank * Finance/Information Services - 4.2% Euronet Worldwide, Inc. * Fiserv, Inc. * Food - 5.0% Hormel Foods Corp. Pinnacle Foods, Inc. TreeHouse Foods, Inc. * Footwear - 2.5% Iconix Brand Group, Inc. * Health Care Distribution - 2.0% AmerisourceBergen Corp. Household Products - 6.5% Church & Dwight Co., Inc. Jarden Corp. * Spectrum Brands Holdings, Inc. Information Services - 1.7% Alliance Data Systems Corp. * Internet Retail - 1.9% IAC InterActiveCorp. Leisure Time - 5.2% Drew Industries, Inc. * Harley-Davidson, Inc. Polaris Industries, Inc. Machinery - 4.3% Calgon Carbon Corp. * Flowserve Corp. Medical Systems/Equipment - 2.5% CareFusion Corp. * Real Estate Operations - 1.6% CBRE Group, Inc. - Class A * Retail - Discount - 1.9% Dollar Tree, Inc. * Semiconductors - 5.8% Microchip Technology, Inc. Skyworks Solutions, Inc. Service Companies - 2.5% Team Health Holdings, Inc. * Shipping - 2.8% Kirby Corp. * Telecommunication Equipment - 2.7% ARRIS Group, Inc. * Waste Disposal - 2.1% Waste Connections, Inc. TOTAL COMMON STOCKS (Cost $29,722,296) SHORT-TERM INVESTMENTS - 1.6% Invesco STIT Treasury Portfolio - Institutional Class, 0.01% # TOTAL SHORT-TERM INVESTMENTS (Cost $619,782) Total Investments in Securities (Cost $30,342,078) - 100.1% Liabilities in Excess of Other Assets - (0.1)% ) NET ASSETS - 100.00% $ * Non-income producing security. # Rate shown is the 7-day annualized yield as of June 30, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & PoorFinancial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Chase Funds Notes to Schedule of Investments June 30, 2014 (Unaudited) Note 1 – Securities Valuation The Chase Funds’ (the “Funds”) investments in securities are carried at their fair value. Equity securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of June 30, 2014: Chase Growth Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
